           Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 1 of 19




                                   NOT FOR PUBLICATION

            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
___________________________________
                                    )
JEREMY MARQUISE CARTER,             )
                                    )
                  Plaintiff,        )
                                    )
            v.                      ) No. 17-587C
                                    )
THE UNITED STATES,                  ) Filed: March 16, 2021
                                    )
                  Defendant.        )
___________________________________ )

                         MEMORANDUM OPINION AND ORDER

       Before the Court is the Government’s Motion to Dismiss Plaintiff Jeremy Marquise

Carter’s Amended Complaint, which seeks compensation for his idea to increase efficiency at a

jailhouse furniture production shop. Because of Mr. Carter’s status as a pro se plaintiff, the Court

liberally construes the allegations in his complaint. Hughes v. Rowe, 449 U.S. 5, 9–10 (1980);

Durr v. Nicholson, 400 F.3d 1375, 1380 (Fed. Cir. 2005). For the reasons discussed below, the

Court DENIES the Government’s Motion.

                                      I. BACKGROUND

       At the time Mr. Carter filed his Amended Complaint, he was incarcerated in federal prison

in Estill, South Carolina. Am. Compl. ¶ 2, ECF No. 16. 1 Mr. Carter was previously housed at a

federal corrections facility at Coleman, Florida. Id. ¶ 3. While at Coleman, Mr. Carter participated

in a work program and became a factory management clerk, overseeing operations in the prison’s

furniture factory. Id. ¶¶ 4–5.



       1 According to the Federal Bureau of Prisons online database of current and former inmates,
Mr. Carter was released on October 9, 2020. Find an Inmate, FED. BUREAU OF PRISONS,
https://www.bop.gov/inmateloc/ (last visited Mar. 12, 2021).
         Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 2 of 19




       During his time at the Coleman facility, Mr. Carter alleges that he noticed what he claims

was “excessive waste” in furniture production. Id. ¶¶ 6–8. In response, he “devised a solution by

creating a formula that would streamline production and cut down on waste.” Id. ¶ 8. He named

this idea “The Green Project.” Id. In May 2011, Mr. Carter brought his Green Project idea to the

attention of Factory Manager Tad Schnaufner, Superintendent of Industries (“SOI”) Bryan Moon,

and Acting Factory Manager James Moody. Id. ¶ 9.

       Mr. Carter claims he submitted his Green Project proposal in writing through the Federal

Prison Industries’ (“FPI”) incentive awards program, which the parties refer to as the “Ideas for

Dollars Program.” Id. ¶¶ 9, 13. Under the program, an inmate may receive a cash award for ideas

that produce a net savings of at least $250. 28 C.F.R. § 345.72. The regulations provide that

“[c]ash awards shall be one percent of the net estimated savings during the first year,” with a

minimum award of $25 and a maximum award of $1,000. Id. The inmate’s immediate supervisor

begins the consideration process by reviewing the inmate’s suggestion and then forwarding the

idea to the SOI with comments and recommendations. Id. § 345.73(a). The SOI designates a

committee to further review the idea. Id. § 345.73(b). The committee itself can make an award of

up to $100 to an inmate whose money-saving proposal was adopted. Id. § 345.73(b)(1). If the

committee believes that an award exceeding $100 is appropriate, it forwards the recommendation

to the Assistant Director for final decision. Id.

       Mr. Schnaufner was Mr. Carter’s immediate supervisor, and Mr. Moon served as the SOI.

ECF No. 16 ¶ 14. Mr. Carter contends that, after he submitted his idea, Mr. Moon convened a

committee comprised of himself, Mr. Schnaufner, and Mr. Moody. Id. ¶ 15. Following their

review, Schnaufner, Moon, and Moody allegedly instructed Mr. Carter to implement his proposal




                                                    2
         Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 3 of 19




at the Coleman facility. Id. ¶ 18. According to Mr. Carter, the idea saved the facility “more than

$317,000.00 during the first two months of its implementation.” Id. ¶ 26.

       As compensation for initiating the Green Project, Mr. Carter requested that he receive one

percent of the total savings realized by the project. Id. ¶ 19. According to Mr. Carter, Schnaufner,

Moon, Moody, and three Assistant Directors (Dan Moore, Dennis Merrion, and Paul Laird) agreed

to compensate him at a rate of one percent of the total savings from his project. Id. ¶ 20. Mr.

Carter contends he was instructed by Schnaufner, Moon, and Moody to keep a ledger of the

savings. Id. ¶ 21. A few months after implementation, Mr. Carter allegedly asked Mr. Moon about

monthly compensation. Id. ¶ 27. Mr. Carter claims that Mr. Moon then told him he would not

receive any payments. Id. ¶ 28.

       Mr. Carter contends that he complained to Mr. Laird and the two other Assistant Directors,

Moore and Merrion, about not receiving the agreed-upon compensation. Id. ¶ 30. The Assistant

Directors allegedly instructed Mr. Moon to ensure that Mr. Carter received his award. Id. ¶ 31.

Rather than paying him, however, Mr. Carter asserts that Schnaufner, Moon, and Moody began

harassing him for complaining to Laird, Moore, and Merrion and that the alleged harassment and

retaliation culminated in Mr. Carter being fired. Id. ¶ 32–33.

       Mr. Carter alleges he never received compensation. Id. ¶ 35. He asserts that Schnaufner,

Moon, and Moody misled him by promising him payment under the Ideas for Dollars Program

despite never intending to pay him. Id. ¶ 39. Had it not been for the alleged false promise to

compensate him for his idea, Mr. Carter says he would not have disclosed his formula or

implemented the Green Project concept. Id. ¶¶ 41–42.

       After lodging several administrative grievances and complaints, Mr. Carter sought review

before the Bureau of Prisons. Op. at 4–5, Carter v. Moon, No. 12-269 (M.D. Fla. Mar. 18, 2015),



                                                 3
           Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 4 of 19




ECF No. 56. Later, Mr. Carter took his case to the United States District Court for the Middle

District of Florida. Id. at 1. In the district court, Mr. Carter asserted numerous state and federal

claims, including that the Government breached a contractual obligation by failing to compensate

him through the Ideas for Dollars Program after implementing the Green Project. Id. at 13.

Because Mr. Carter’s alleged damages exceeded $10,000, the district court dismissed his contract

claim, finding that the Court of Federal Claims has exclusive jurisdiction over such actions under

the Tucker Act. Id. at 13–14. All other claims were dismissed because the parties reached a

settlement. Order, Carter v. Moon, No. 12-269 (M.D. Fla. July 27, 2015), ECF No. 87.

       Mr. Carter also has made several attempts to obtain relief in this court. He first filed a

complaint here in 2015. See generally Compl., Carter v. United States, No. 15-627C (Fed. Cl.

June 18, 2015), ECF No. 1. At the time, however, his claims before the federal district court were

still pending. After noting that both actions relied “on the same body of operative facts,” the court

dismissed his claims for lack of jurisdiction due to the pendency of the district court litigation

when the case was filed. Order, Carter v. United States, 15-627C (Fed. Cl. July 13, 2016)

(Bruggink, J.), ECF No. 23. Mr. Carter filed the present case in May 2017, alleging his breach of

contract claim along with several other claims. See generally Compl., ECF No. 1. On January 31,

2018, the court dismissed all his claims except for the contract claim. See Carter v. United States,

No. 17-587C, 2018 WL 651369, at *8 (Fed. Cl. Jan. 31, 2018) (Wolski, J.). 2

       The Government argued that the contract claim should be dismissed because the Ideas for

Dollars Program is nothing more than an illusory promise. United States’ Mot. to Dismiss at 8,

ECF No. 6. Specifically, it said the program allows for “discretionary awards for inmate ideas”




       2This case was reassigned from Judge Wolski to the undersigned on December 21, 2020.
Order Reassigning Case, ECF No. 22.

                                                 4
         Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 5 of 19




and “is not a guarantee of such awards.” Id. at 7. The only promise made to Mr. Carter, according

to the Government, was to consider using his idea. Id. at 8 (citing Ridge Runner Forestry v.

Veneman, 287 F.3d 1058, 1061–62 (Fed. Cir. 2002)). Thus, the Government claimed it had not

obligated itself to award anything to Plaintiff. Id.

       The court, however, declined to dismiss Mr. Carter’s contract claim. The court understood

Mr. Carter to be alleging the existence of an implied-in-fact contract between Schnaufner, Moon,

and Moody—on behalf of the United States—and Mr. Carter. See 2018 WL 651369, at *6. It

held, however, that Mr. Carter had not sufficiently pled facts showing that Schnaufner, Moon, and

Moody had contractual authority to create a binding implied-in-fact contract. Id. (citing Hanlin v.

United States, 316 F.3d 1325, 1328 (Fed. Cir. 2003)). Accordingly, to avoid having his case

dismissed for failure to state a claim under Rule 12(b)(6) of the Rules of the United States Court

of Federal Claims (“RCFC”), the court ordered Mr. Carter to file an amended complaint. Id. Mr.

Carter filed the Amended Complaint on March 19, 2018, specifying the positions that Schnaufner,

Moon, Moody, and Laird held vis-à-vis the Ideas for Dollars Program. ECF No. 16 ¶¶ 9, 14–16.

       On April 2, 2018, the Government moved to dismiss Mr. Carter’s Amended Complaint for

lack of subject matter jurisdiction under RCFC 12(b)(1). Def.’s Mot. to Dismiss Am. Compl. at

1, ECF No. 17. It argues that Mr. Carter has failed to establish that Schnaufner, Moon, and Moody

had the legal authority to bind the United States to an implied-in-fact contract. Id. at 3. To the

extent that Mr. Carter relies on their authority to make an award under the Ideas for Dollars

Program, the Government reasserts that the program is nothing more than an illusory promise and

not the guarantee of an award. Id. In the alternative, the Government also highlights that

Schnaufner, Moon, and Moody had authority to award Mr. Carter only $100 at most and that Mr.

Laird could award him only $1,000 at most. Id. at 3–4. As such, the Government argues there is



                                                 5
         Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 6 of 19




no way that any of these individuals could bind the United States to the over $500,000 award that

Mr. Carter seeks. Id. at 4.

                                        II. DISCUSSION

       A.      Standard of Review

       This Court must dismiss claims that do not fall within its subject matter jurisdiction. See

RCFC 12(b)(1), 12(h)(3). When ruling on a motion to dismiss for lack of jurisdiction, a court must

accept as true all uncontroverted factual allegations contained in the complaint and construe them

in the light most favorable to the plaintiff. See Stephens v. United States, 884 F.3d 1151, 1155

(Fed. Cir. 2018); see also Creative Mgmt. Servs., LLC v. United States, No. 2020-1449, 2021 WL

745349, at *4 (Fed. Cir. Feb. 26, 2021) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam)). In the case of an individual proceeding pro se, a court should hold the plaintiff’s

complaint to “less stringent standards than formal pleadings drafted by lawyers.” Erickson, 551

U.S. at 94; see Jaye v. United States, 781 F. App’x 994, 996 (Fed. Cir. 2019), cert. denied, No. 20-

705, 2021 WL 78216 (U.S. Jan. 11, 2021). However, despite this tradition of leniency, pro se

litigants are not exempt from meeting jurisdictional requirements. See Jaye, 781 F. App’x at 996

(quoting Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987)).

       B.      Jurisdiction over the Breach of Contract Claim

       The Tucker Act supplies this Court with jurisdiction over claims against the Federal

Government founded upon the Constitution, an Act of Congress, a regulation of an executive

department, or an express or implied contract. 28 U.S.C. § 1491(a)(1). To survive the

Government’s Motion to Dismiss for lack of subject matter jurisdiction, Mr. Carter has the burden

to show compliance with the Tucker Act. Trauma Serv. Grp. v. United States, 104 F.3d 1321,

1324 (Fed. Cir. 1997); see Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed.



                                                 6
            Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 7 of 19




Cir. 1988) (a plaintiff bears the burden of establishing subject matter jurisdiction by a

preponderance of the evidence).

        Here, Mr. Carter can do so by asserting a “well pleaded allegation of a breach of an express

or implied-in-fact contract.” Bank of Guam v. United States, 578 F.3d 1318, 1325 (Fed. Cir. 2009);

Trauma Serv. Grp., 104 F.3d at 1325 (“To show jurisdiction in the Court of Federal Claims, [the

plaintiff] must show that either an express or implied-in-fact contract underlies its claim.”)).

Alleging an implied-in-fact contract requires “a meeting of [the] minds, which, although not

embodied in an express contract, is inferred, as a fact, from conduct of the parties showing, in the

light of the surrounding circumstances, their tacit understanding.” Trauma Serv. Grp., 104 F.3d

at 1326 (quoting Hercules, Inc. v. United States, 516 U.S. 417, 424 (1996)). The Federal Circuit

has “held that jurisdiction under this provision requires no more than a non-frivolous allegation of

a contract with the government.” Engage Learning, Inc. v. Salazar, 660 F.3d 1346, 1353 (Fed.

Cir. 2011) (emphasis in original) (citing Lewis v. United States, 70 F.3d 597, 602, 604 (Fed. Cir.

1995)). Whether a contract actually existed—i.e., whether a plaintiff has established all the

elements necessary to the formation of a valid contract—is not a jurisdictional question. 3 See id.

at 1354–55; see also Gould, Inc. v. United States, 67 F.3d 925, 929–30 (Fed. Cir. 1995) (holding

that the government mischaracterized lack-of-authority argument as jurisdictional); see Mendez v.

United States, 121 Fed. Cl. 370, 379 (2015) (“Jurisdiction . . . is not defeated . . . by the possibility

that the averments might fail to state a cause of action on which [the plaintiff] could actually




        3The elements of an implied-in-fact contract with the Government, as with an express
contract, are: “(1) mutuality of intent, (2) consideration, (3) an unambiguous offer and acceptance,
and (4) ‘actual authority’ on the part of the government’s representative to bind the government in
contract.” Hanlin, 316 F.3d at 1328.

                                                   7
          Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 8 of 19




recover.”) (quoting Do-Well Mach. Shop, Inc. v. United States, 870 F.2d 637, 639 (Fed. Cir.

1989)).

       For the reasons discussed below, Mr. Carter has sufficiently asserted a claim at the pleading

stage that falls within this Court’s jurisdiction because he alleges an implied-in-fact contract with

the Government. While his submission of the Green Project proposal to the Ideas for Dollars

Program would not, by itself, create a binding contract, the fact that the Government allegedly

approved, utilized, and promised to pay him for the implementation of his idea may plausibly give

rise to a implied-in-fact contract. Further, Mr. Carter alleged, based on regulations governing the

program, that the Government’s agents had authority to give him an award as high as $1,000 for

his idea. Thus, the Court cannot dismiss his claim at this juncture.

               1.      Whether Submission to the Ideas for Dollars Program Created a Contract

       In its first motion to dismiss, the Government contended that Mr. Carter’s claim was

meritless because submitting a suggestion through the Ideas for Dollars program does not create a

contract. Carter, 2018 WL 651369, at *6. It argued that the program was nothing more than an

illusory promise. Id. Per the program’s governing regulations, the decision to utilize an inmate’s

idea and give a corresponding award appears discretionary. See 28 C.F.R. § 345.72 (“An inmate

worker may receive a cash bonus or cash award for any suggestion or invention which is adopted

by FPI . . . .”). Thus, the Government asserted that the only promise made to Mr. Carter was to

consider giving him an award for his money-saving idea. Carter, 2018 WL 651369, at *6.

       The court, however, understood Mr. Carter’s Complaint to be asserting an implied-in-fact-

contract claim based on the actions and representations of Schnaufner, Moon, and Moody. Id.

Rather than alleging that a binding contract formed between him and the United States because he

formally submitted an idea under the program, Mr. Carter’s Complaint alleged that Schnaufner,



                                                 8
         Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 9 of 19




Moon, and Moody agreed to compensate Mr. Carter through the Ideas for Dollars Program. Id.

(citing Compl. ¶ 15). In other words, it appeared from the facts pled that the “Ideas for Dollars

Program was merely the vehicle by which Messrs. Schnaufner, Moon, and Moody would

purportedly compensate Mr. Carter for implementing the Green Project.” Id. Thus, the court

rejected the Government’s position that Mr. Carter was seeking the fulfillment of an illusory

promise through the mere submission of his idea to the Ideas for Dollars Program. Id.

       The Government renews its arguments regarding Plaintiff’s inability to plead a binding

contract based only on submission of an idea to the program. ECF No. 17 at 3 (“the program is

not a guarantee of award, but only the promise to consider award” and thus “is an illusory

promise”). If Mr. Carter were premising his contract claim solely on his submission of a proposal,

then the Government would likely prevail. A host of cases have affirmed that where a suggestion

is not adopted by the agency, an implied-in-fact contract entitling the employee, or in this case the

inmate, to an award does not arise. Merely volunteering an idea does not bind the United States

in contract. See, e.g., Cooley v. United States, 76 Fed. Cl. 549, 556 (2007) (collecting cases).

       Here, however, Mr. Carter has pled facts beyond simple submission of the Green Project

idea to the Ideas for Dollars Program. As shown below, accepting these facts as true and liberally

construing his pleading, Mr. Carter’s Amended Complaint plausibly alleges an implied-in-fact

contract that suffices to confer jurisdiction in this Court.

               2.      Whether Approval and Use of the Green Project Idea Creates an Implied-
                       in-Fact Contract

       Mr. Carter’s allegation that the Government approved, utilized, and agreed to compensate

him for his Green Project idea after he submitted it through the Ideas for Dollars Program gives

him the grounds needed to allege a claim within this Court’s jurisdiction. The Government does

not dispute that Mr. Carter formally proposed his idea and that prison officials approved and


                                                  9
        Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 10 of 19




utilized the idea without paying Mr. Carter, despite an alleged agreement to compensate him.

Instead, the Government contends that no contract formed because Schnaufner, Moon, and Moody

had no authority apart from the Ideas for Dollars Program to bind the United States. ECF No. 17

at 2–4. The Government, however, ignores a long line of precedent holding that an implied-in-

fact contract can potentially form when the Government approves and utilizes a suggestion from

a formal awards program.

                       a.     Precedent Regarding Awards Programs

       In Martilla v. United States, the Court of Claims first recognized the possibility that the

Government’s failure to pay an award to a civilian employee who submitted a formal, money-

saving suggestion to the Government could be subjected to review. 118 Ct. Cl. 177, 181–82

(1950). Even though the statute implementing the awards program left “considerable discretion

in deciding whether or not an award was justified,” the court left open the possibility that an

official’s failure to fairly consider the merits of the award could be reviewable. Id. at 182. Over

ensuing decades, the Court of Claims held that an abuse of discretion standard of review applied

when reviewing meritorious awards program decisions. See, e.g., Shaller v. United States, 202 Ct.

Cl. 571, 596–97 (1973) (finding no abuse of discretion for an award of $300 based on intangible

benefits from an idea); Serbin v. United States, 168 Ct. Cl. 934, 934–35 (1964) (determining that

there was no abuse of discretion in awarding plaintiffs less than the maximum award permitted).

       An important takeaway from these cases was that the Court of Claims found it had

jurisdiction despite permissive and discretionary language in the statutes and regulations governing

awards programs. For example, the governing regulations in Shaller stated: “The program

provides incentive awards (cash and/or honorary) which may be granted” for superior job

performance. 202 Ct. Cl. at 582 (emphasis added). Although this permissive language and other



                                                10
        Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 11 of 19




provisions granted government agents a great deal of discretion in determining if an award was

appropriate, the court concluded that it had jurisdiction to review the plaintiff ’s claim that he

should have been awarded more money. Id. at 596–97. Only in a case where the plaintiff ’s

proposal was rejected did the court note, in passing, that decisions about whether to grant an award

might be unreviewable. See Kempinski v. United States, 164 Ct. Cl. 451, 453 (1964). Thus, from

the beginning, the court distinguished between cases where an idea was acted upon from those

where the submission was not acted upon.

        Then, in Griffin v. United States, the Court of Claims recognized that an implied-in-fact

contract can form when the Government utilizes a suggestion submitted to it via a formal rewards

program. 215 Ct. Cl. 710, 714 (1978). In Griffin, the plaintiff entered a suggestion to an awards

program and received an award. Id. at 711–12. He claimed that the amount was insufficient. Id.

at 712. The Government contended that because the award was discretionary, the plaintiff had

failed to allege the violation of a money-mandating provision. Id. at 712–13 (citing United States

v. Testan, 424 U.S. 392, 402 (1976)). The Court of Claims acknowledged that a claim for a

monetary allowance which “is wholly discretionary . . . cannot be the subject of a Tucker Act suit.”

Id. at 713 (citing Grismac Corp. v. United States, 556 F.2d 494, 499 (Ct. Cl. 1977)). Nevertheless,

the court found that it had jurisdiction over the claim because implied-in-fact contractual

obligations are cognizable under the Tucker Act. Id.

       Specifically, the court highlighted how the Government had established guidelines and

procedures for evaluating suggestions. Id. It then appropriated the plaintiff ’s proposed suggestion

based on those guidelines and procedures. Id. at 714. By accepting and acting upon the plaintiff ’s

idea, the Government became “bound by an implied contract” which “at a minimum, required [it]

to establish plaintiff ’s compensation without abuse of discretion and within the guidelines [it] had



                                                 11
        Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 12 of 19




published.” Id. Thus, the court concluded that while the Government initially had “uncontrolled

and unreviewable discretion” in deciding whether to accept or decline a proposal, once it adopted

and implemented the suggestion according to published procedures and guidelines, it then

obligated itself not to abuse its discretion. Id. As such, because of this essentially contractual

obligation, the court had jurisdiction to review the claim.

       Subsequent cases both expound upon but also detract from Griffin’s logic. See, e.g.,

Cooley, 76 Fed. Cl. at 557–58 (discussing “the somewhat murky body of case law” regarding

whether the claim is reviewed as an abuse of agency discretion or a breach of contract); McGee v.

United States, 5 Cl. Ct. 480, 481 (1984) (questioning whether Griffin can be reconciled with

subsequent cases discussing if a law is money mandating). Nevertheless, Griffin and the earlier

cases set an important marker which judges of this court have continued to follow. See, e.g.,

Ridenour v. United States, 44 Fed. Cl. 202, 207 (1999) (reaffirming that an agency’s use of an idea

that was submitted through “a formal program that holds out a commitment to award, gives rise to

enforceable expectations correctly described as an implied-in-fact contract”). Hence, it is possible

for the submission and adoption of an idea through a formal rewards program to create a cognizable

claim under the Tucker Act. The question is whether Mr. Carter has sufficiently pled facts

asserting such a claim.

                       b.     Application to Mr. Carter’s Claim

       Alleging an implied-in-fact contract claim within this Court’s jurisdiction requires Mr.

Carter to plead facts showing “a meeting of the minds” between himself and the Government’s

agents, which can be inferred as a matter of fact from their conduct “showing, in the light of the

surrounding circumstances, their tacit understanding.” Hercules, 516 U.S. at 424. Under the prior

case law, “the agency’s adoption of an employee’s suggestion” is what solidifies an implied-in-



                                                12
        Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 13 of 19




fact contract. Cooley, 76 Fed. Cl. at 557; see also Ridenour, 44 Fed. Cl. at 207 (explaining that a

formal awards program “is an invitation to submit offers which, if accepted by the agency, entitle

the offeror to recognition that may include a cash award determined in accordance with published

guidelines”). A claim alleging the existence of an implied-in-fact contract through a formal

rewards program therefore requires, at minimum, demonstrating the government’s use of the

proposal. See Anderson, 73 Fed. Cl. at 201–02 (discussing how prior cases have generally held

that “where a suggestion is rejected by the agency, an implied-in-fact contract entitling the

employee to an award does not arise”). Here, Mr. Carter has alleged the Government used his

Green Project idea, and more.

       The Government contends that Mr. Carter has failed to allege facts demonstrating that

Schnaufner, Moon, and Moody had general contracting authority—separate and apart from the

Ideas for Dollars Program—to bind the United States. ECF No. 17 at 3. In the alternative, the

Government asserts that any authority the agents had to make awards under the Ideas for Dollars

Program did not include authority for the amount Plaintiff claims (i.e., over $500,000).

Schnaufner, Moon, and Moody could give an award of up to $100. Id. at 3–4; see also 28 C.F.R.

§ 345.73(b)(1). An award greater than $100 requires the permission of the Assistant Director, Mr.

Laird, whose authority is likewise limited. ECF No. 17 at 3–4; see also 28 C.F.R. §§ 345.72,

345.73(b)(1). Either way, the Government argues that no valid contract formed because no one had

contracting authority to bind the United States to the contract Mr. Carter alleges.4 ECF No. 17 at 4.



       4 The Government does not assert the alleged implied-in-fact contract is invalid because it
lacked mutuality of intent, consideration, or unambiguous offer and acceptance. Moreover, the
Government does not contend that the contract could not have formed due to some misstep in
following the regulations governing the Ideas for Dollars Program. Since a deficiency in following
the program’s procedures has not been made apparent, the Court shall presume at this stage that
no such irregularities occurred. See Ridenour, 44 Fed. Cl. at 207 (absent allegations of a departure
from the agency’s established protocol the court assumed all actions taken complied with relevant

                                                13
        Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 14 of 19




       The Government, however, has completely overlooked the line of cases dealing with

implied-in-fact contracts discussed above. Hence, this Court is left without argument as to why

this case should be treated differently from other cases where the Government allegedly approved,

implemented, benefited from, and agreed to give compensation for an idea submitted through a

formal awards program. 5 Likewise, the Government does not contest that Schnaufner, Moon,

Moody, and Laird together possessed the authority to make up to a $1,000 award. See id. at 3–4.

As a result, this Court cannot agree that Mr. Carter’s claim must be dismissed outright for lack of

jurisdiction.

       Based on Griffin and the subsequent line of cases discussed above, Mr. Carter sufficiently

pleads a claim that the Government formed a plausible implied-in-fact contract with him. Mr.

Carter asserts that he submitted his Green Project idea through an incentive awards program for

prison inmates. See ECF No. 16 ¶¶ 9–26; see also 28 C.F.R. § 345.70. He alleges that Schnaufner,

Moon, and Moody approved his proposal, instructed him to implement the idea, and directed him

to keep a spreadsheet to monitor savings. See ECF No. 16 ¶¶ 18–21. He contends that the

Government significantly benefited from his idea. Id. ¶¶ 26, 36. Yet, despite his submission

through a formal program and the alleged approval of an award by Schnaufner, Moon, Moody,

Laird, and other Assistant Directors, Mr. Carter has not been compensated. Id. ¶¶ 31, 35. Mr.

Carter’s submission of his Green Project idea through a formal awards program, under the




procedures). In any event, the Government does not move for dismissal of the Amended
Complaint under RCFC 12(b)(6) and thus the Court does not endeavor at this time to determine
whether Mr. Carter has stated a claim upon which relief may be granted.

       5 In addition to not addressing the Griffin line of cases, the Government provides no citation
to authority or any substantial argument regarding why a promise to pay through the mechanism
of a specific awards program—even where the agents otherwise have no general contracting
authority—would not state a cognizable contract claim. See ECF No. 17 at 3–4.

                                                14
        Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 15 of 19




supervision of government agents with authority to grant an award, and the Government’s alleged

use of his idea and promise of a cash award present sufficient factual allegations at this preliminary

stage to support this Court’s jurisdiction. See Cooley, 76 Fed. Cl. at 557.

       Whether Mr. Carter is legally entitled to compensation is another matter. One issue that

has troubled the court and its predecessor is whether it can review, let alone have jurisdiction over,

an apparently discretionary decision to award money. See Anderson, 73 Fed. Cl. at 204 (discussing

how regulations can reserve the agency’s authority to give an award even if the agency

appropriates the proposal). On a macro level, the doctrine has allowed for cases to proceed on the

basis that these claims are implied-in-fact contracts rather than enforcing a money-mandating law.

See, e.g., Griffin, 215 Ct. Cl. at 712–14. This does not mean, however, that a plaintiff can expect

to prevail against an agency that reserves to itself discretion in deciding whether to give an award—

even when it utilizes the idea. See Anderson, 73 Fed. Cl. at 203–04 (holding that to state a viable

claim “a contract must arise based upon an agency’s procedures that hold out some prospect that

an accepted suggestion will be met with an award”); see also McGee, 5 Cl. Ct. at 481–82

(questioning whether the court’s jurisdiction extends to a regulatory regime where “an agency

‘may’ pay a cash award for employee suggestions”). 6 The burden will lie with Mr. Carter to show,

based on the regulations and any other guidelines, that an award payout was wrongfully withheld

from him.



       6  Courts in prior cases have pointed to manuals or guidelines as essentially providing the
terms for the implied-in-fact contract. See, e.g., Cooley, 76 Fed. Cl. at 557 (“In all events, adoption
of a suggestion, or provision of information, or other actions taken in accord with and reliance
upon agency procedures may give rise to an implied-in-fact contract that incorporates those
internal procedures.”); Ridenour, 44 Fed. Cl. at 207 (discussing how a formal program with
published guidelines creates “enforceable expectations” that the submission will be judged in
accord with those guidelines). Whether such terms are necessary to the continued vitality of Mr.
Carter’s claim is a question that this Court shall leave for further analysis at a later stage.


                                                  15
        Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 16 of 19




       The parties have not briefed the issue of whether the governing regulations give the

Government discretion to refrain from giving an award, even if it utilized Plaintiff ’s idea and

agreed to compensation. Thus, the Court will not endeavor to decide the merits at this time. But

for the purpose of assuring itself that it has jurisdiction, the Court notes that several cases have

found an implied-in-fact contract was alleged even where the governing provisions used the term

“may.” See, e.g., Merrick, 846 F.2d 725, 726 (Fed. Cir. 1988) (assuming jurisdiction and

determining that the plaintiff stated a claim for relief where the regulation provided that the agency

“may approve such reward as [it] deems suitable” and the parties negotiated and fixed the amount

of the reward). Indeed, recently another judge of this court reviewed a claim alleging the breach

of an implied-in-fact contract by the Social Security Administration (“SSA”), where the governing

incentive awards statute said that the “agency may pay a cash award” to an employee who provides

an idea. Cooley, 76 Fed. Cl. at 556 (emphasis added) (quoting 5 U.S.C. § 4503). Relying on the

several prior decisions discussed above, which involved statutes or regulations with “permissive

language,” id., the court held that the plaintiff-employee could state an implied-in-fact contract

claim falling within the court’s jurisdiction because the SSA appropriated the plaintiff ’s

suggestions and approved an award after submission through a formal awards program. Id. at 557.

       This Court is likewise convinced that Mr. Carter has sufficiently pled an implied-in-fact

contract claim due to the Government’s alleged approval of, use of, and agreement to an award for

his Green Project idea, which he submitted through the Ideas for Dollars Program.

               3.      Whether the Government’s Lack-of-Authority Argument Defeats
                       Jurisdiction

       Previously the court ordered Mr. Carter to plead facts showing what, if any, contractual

authority the various government agents had to bind the United States. Carter, 2018 WL 651369,




                                                 16
        Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 17 of 19




at *6. Mr. Carter’s Amended Complaint alleges the precise authority Schnaufner, Moon, Moody,

and Laird held under the relevant regulations.

       Specifically, the regulation governing the procedure for submitting and reviewing ideas

through the Ideas for Dollars Program provides that inmates shall submit written suggestions to

their “immediate supervisor” who will then “review the suggestion and forward it with comments

and award recommendation to the SOI.” 28 C.F.R. § 345.73(a). Mr. Carter alleges that his

immediate supervisor was Mr. Schnaufner, and the SOI was Mr. Moon. ECF No. 16 ¶ 14. His

proposal was then allegedly considered “by a committee comprised of Industries personnel

designated by the SOI.” 28 C.F.R. § 345.73(b). Under the regulation, the committee “is authorized

to award a cash award up to $100.00.” Id. § 345.73(b)(1). According to the Amended Complaint,

the committee convened included Schnaufner, Moon, and Moody. ECF No. 16 ¶ 15. Mr. Carter

further alleges that Mr. Laird, who has authority to award up to a $1,000, and two other Assistant

Directors directed Mr. Moon to ensure that Mr. Carter was compensated. Id. ¶ 31.

       Despite the regulations, the Government contends that this Court lacks jurisdiction over

Mr. Carter’s claim because he has failed to demonstrate that Schnaufner, Moon, Moody, and Laird

had authority to enter into a binding contract. ECF No. 17 at 3–4. As the court previously

indicated, whether Mr. Carter’s allegations, if proven, establish the requisite elements of an

enforceable contract is a matter properly raised under RCFC 12(b)(6), not 12(b)(1). Carter, 2018

WL 651369, at *6; see Gould, 67 F.3d at 930. Moreover, although the Government is correct to

the extent that Mr. Carter has not pled facts showing that any of these agents enjoyed general

contracting authority, the regulations governing the Ideas for Dollars Program provide limited

authority to these agents to give Mr. Carter a cash award for his idea. And as discussed above,




                                                 17
        Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 18 of 19




prior cases have recognized that such regulatory awards programs can give rise to an implied-in-

fact contract claim under certain circumstances.

       The Government also argues that the award limits of the Ideas for Dollars Program are at

odds with Mr. Carter’s allegations. ECF No. 17 at 3–4. The Amended Complaint alleges that

Mr. Carter was offered and accepted compensation “at a rate of 1% of the total savings” resulting

from the Green Project idea, which he alleges is over $500,000. ECF No. 16 ¶¶ 19–20, 45. The

governing regulations similarly provide that cash awards under the Ideas for Dollars Program

“shall be one percent of the net estimated savings during the first year.” 28 C.F.R. § 345.72. The

regulations, however, clearly impose caps on any award. 28 C.F.R. §§ 345.72, 345.73(b)(1).

Based on the facts submitted to the Court, Schnaufner, Moon, Moody, and Laird together had the

authority to grant Mr. Carter a monetary award of only up to $1,000. While this provides factual

basis for Mr. Carter to plead a claim for breach of an implied-in-fact contract, the $1,000 is well

short of the damages he originally alleged. See Compl. ¶ 57.

       As a general matter, government agents cannot commit the federal government to implied-

in-fact contracts by agreeing to compensate an individual for an amount above a statutory or

regulatory limit. See Sealey v. United States, 71 Fed. Cl. 278, 282 (2006). In Sealey, two retired

Marines challenged a $25,000 award they received under the Marine Corps’ incentive awards

program for their idea to improve the supply ship loading process. See id. at 279–80. The plaintiffs

claimed that they were entitled to a higher award, notwithstanding governing statutory and

regulatory limits. Id. at 280. Relying on Griffin, the Government argued that the court’s

jurisdiction was limited to claims of up to $25,000 (per the statute’s limit) and thus the court could

not review the plaintiffs’ claim for an award beyond the statutory ceiling. Id. at 281 (citing Griffin,




                                                  18
        Case 1:17-cv-00587-KCD Document 26 Filed 03/16/21 Page 19 of 19




215 Ct. Cl. at 715 n.1). The court in Sealey agreed and, since the plaintiffs had already received

the maximum award, it dismissed their claim. Id. at 282–83.

       Here, of course, Mr. Carter has not received the award the Government allegedly promised.

As in Griffin, the $1,000 award limit of the Ideas for Dollars Program does not preclude this

Court’s jurisdiction over Mr. Carter’s contract claim, but it does define the outer limit of his

potential recovery. See Griffin, 215 Ct. Cl. at 715 n.1; see also OAO Corp. v. United States, 17

Cl. Ct. 91, 102–03 (1989) (holding that implied-in-fact contract existed between the Air Force and

contractor for start-up costs, but was limited to the contracting officer’s authority to enter into

agreements up to $250,000). Whether the difference between the unlimited compensation

allegedly promised to Mr. Carter and the limits on the Government’s authority to make awards

under the Ideas for Dollars Program ultimately proves that no contract formed is a question that

can be properly decided at the merits stage. See Mendez, 121 Fed. Cl. at 379.

                                      III. CONCLUSION

        Plaintiff has provided this Court with facts that non-frivolously allege an implied-in-fact

contract that may entitle him to an award as high as $1,000. The Government has yet to give the

Court a viable argument that justifies complete dismissal of Mr. Carter’s claims on jurisdictional

grounds. Thus, the Government’s Motion to Dismiss this case for lack of subject matter

jurisdiction is DENIED.

       SO ORDERED.



Dated: March 16, 2021                                /s/ Kathryn C. Davis
                                               KATHRYN C. DAVIS
                                               Judge




                                                19
